DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al., hereinafter Scanlan, US Publication No. 2013/0280826.

Regarding Claim 1, Scanlan teaches a method, comprising: 
receiving a layout design of at least part of an electronic module (Scanlan paragraph [0086], wherein a semiconductor die panel design is generated and received by the fabrication system), the design specifying at least (i) an electronic device coupled to at least a substrate (Scanlan Fig. 5A and paragraphs [0064]-[0065], wherein the panel design includes dies which are mounted on a substrate, see for example in Fig. 11A and corresponding paragraph [0092]) and (ii) an electrical trace that is connected to the electronic device and has a designed route (Scanlan Fig. 5A and paragraphs [0064]-[0065], wherein the panel design includes traces with nominal positions); 
receiving a digital input, which represents at least part of an actual electronic module that was manufactured in accordance with the layout design but without at least a portion of the electrical trace (Scanlan paragraphs [0057] and [0086], wherein measurements are performed by an optical inspection tool of a fabricated die); 
estimating, based on the digital input, an error in coupling the electronic device to the substrate, relative to the layout design (Scanlan paragraphs [0066]-[0069] and [0085]-[0086], wherein a deviation of fabricated features from their nominal positions is determined, which includes traces); 
calculating, for at least the portion of the electrical trace, an actual route that corrects the estimated error (Scanlan paragraphs [0069]-[0074], wherein an adjusted pattern is determined to correct for the deviation); and 
forming at least the portion of the electrical trace on the substrate of the actual electronic module, along the actual route instead of the designed route (Scanlan paragraph [0086], wherein the adjusted pattern is fabricated).

Regarding Claim 6, Scanlan further teaches wherein estimating the error comprises estimating one or more error types selected from a list consisting of (a) a shift of the electronic device from a first location specified in the layout design to a second location received in the digital input, (b) rotation of the electronic device in the digital input relative to the layout design, and (c) a scaling error between the electronic device and the substrate (Scanlan paragraphs [0066]-[0069] and [0085]-[0086], wherein a deviation of fabricated features from their nominal positions is determined, which is a shift).

Regarding Claim 7, Scanlan further teaches wherein the designed route comprises at least a point laid out at a first position on a first edge of the designed route, and wherein calculating the actual route comprises estimating, based on the digital input, a displacement of the point from the first position to a second different position (Scanlan paragraph [0068], wherein deviation of x y positions of features is determined, which is a displacement), and based on the second position, calculating a first calculated edge on the actual route, such that the second position is laid out on the first calculated edge (Scanlan paragraphs [0069]-[0074], wherein an adjusted pattern is determined to correct for the deviation).

Regarding Claim 8, Scanlan further teaches wherein calculating the actual route comprises checking whether the actual route violates one or more design rules of the layout design, and adjusting the actual route to comply with the design rules (Scanlan paragraphs [0110] and [0149], wherein design rule violations are determined and corrected).

Regarding Claim 9, Scanlan further teaches wherein forming the electrical trace comprises producing the electrical trace along the actual route using a direct imaging system (Scanlan paragraph [0046], wherein direct write imaging systems may be used).

Regarding Claim 10, Scanlan further teaches wherein the substrate comprises a printed circuit board (PCB) and the electronic device comprises an integrated circuit (IC) mounted on the PCB (Scanlan Fig. 11A, wherein the substrate is a circuit board on which the chip is mounted).

Regarding Claim 11, Scanlan further teaches wherein the electronic device is coupled to the substrate using an embedded die packaging process (Scanlan paragraphs [0011]-[0012], wherein an embedded die packaging process is used).

Regarding Claim 12, Scanlan teaches a system, comprising: 
a processor (Scanlan paragraph [0078], see processor), which is configured to: 
receive a layout design of at least part of an electronic module (Scanlan paragraph [0086], wherein a semiconductor die panel design is generated and received by the fabrication system), the design specifying at least (i) an electronic device coupled to at least a substrate (Scanlan Fig. 5A and paragraphs [0064]-[0065], wherein the panel design includes dies which are mounted on a substrate, see for example in Fig. 11A and corresponding paragraph [0092]), and (ii) an electrical trace that is connected to the electronic device and has a designed route (Scanlan Fig. 5A and paragraphs [0064]-[0065], wherein the panel design includes traces with nominal positions); 
receive a digital input, which represents at least part of an actual electronic module that was manufactured in accordance with the layout design but without at least a portion of the electrical trace (Scanlan paragraphs [0057] and [0086], wherein measurements are performed by an optical inspection tool of a fabricated die); 
estimate, based on the digital input, an error in coupling the electronic device to the substrate, relative to the layout design (Scanlan paragraphs [0066]-[0069] and [0085]-[0086], wherein a deviation of fabricated features from their nominal positions is determined, which includes traces); and 
calculate, for at least the portion of the electrical trace, an actual route that corrects the estimated error (Scanlan paragraphs [0069]-[0074], wherein an adjusted pattern is determined to correct for the deviation); and 
a direct imaging subsystem, which is configured to form, based on the actual route, at least the portion of the electrical trace on the substrate of the actual electronic module, along the actual route instead of the designed route (Scanlan paragraph [0086], wherein the adjusted pattern is fabricated).

Regarding Claim 17, Scanlan further teaches wherein the processor is configured to estimate one or more error types selected from a list consisting of (a) a shift of the electronic device from a first location specified in the layout design to a second location received in the digital input, (b) rotation of the electronic device in the digital input relative to the layout design, and (c) a scaling error between the electronic device and the substrate (Scanlan paragraphs [0066]-[0069] and [0085]-[0086], wherein a deviation of fabricated features from their nominal positions is determined, which is a shift).

Regarding Claim 18, Scanlan further teaches wherein the designed route comprises at least a point laid out at a first position on a first edge of the designed route, and wherein the processor is configured to estimate, based on the digital input, a displacement of the point from the first position to a second different position (Scanlan paragraph [0068], wherein deviation of x y positions of features is determined, which is a displacement), and based on the second position, to calculate a first calculated edge on the actual route, such that the second position is laid out on the first calculated edge (Scanlan paragraphs [0069]-[0074], wherein an adjusted pattern is determined to correct for the deviation).

Regarding Claim 19, Scanlan further teaches wherein the processor is configured to check whether the actual route violates one or more design rules of the layout design, and to adjust the actual route to comply with the design rules (Scanlan paragraphs [0110] and [0149], wherein design rule violations are determined and corrected).

Regarding Claim 20, Scanlan further teaches wherein the direct imaging subsystem is configured to print the electrical trace along the actual route (Scanlan paragraph [0046], wherein direct write imaging systems may be used).

Regarding Claim 21, Scanlan further teaches wherein the substrate comprises a printed circuit board (PCB) and the electronic device comprises an integrated circuit (IC) mounted on the PCB (Scanlan Fig. 11A, wherein the substrate is a circuit board on which the chip is mounted).

Regarding Claim 22, Scanlan further teaches wherein the electronic device is coupled to the substrate using an embedded die packaging process (Scanlan paragraphs [0011]-[0012], wherein an embedded die packaging process is used).

Allowable Subject Matter

Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2, the prior art of record does not teach or suggest the following claim limitations:

wherein calculating the actual route comprises: 
defining for the actual electronic module (i) a first frame, which surrounds and keeps a first margin around the electronic device, and (ii) a second frame, which surrounds the first frame and keeps a second margin, larger than the first margin, around the electronic device; and 
calculating the actual route between the first and second frames.

Regarding Claim 13, the prior art of record does not teach or suggest the following claim limitations:

wherein the processor is configured to: 
define for the actual electronic module (i) a first frame, which surrounds and keeps a first margin around the electronic device, and (ii) a second frame, which surrounds the first frame and keeps a second margin, larger than the first margin, around the electronic device; and 
calculate the actual route between the first and second frames.

	Claims 3-5 and 14-16 would be allowable based on their dependency to Claims 2 and 13, respectively, for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851